Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
As a result of the amendments, the objection over Claims 1 and 6 have been withdrawn. 
All rejections not repeated in this Office Action have been withdrawn. 
Claims 1-2, 5-12 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 5, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentworth et al. (US 3,687,684) in view of Matsui et al. (US 2016/0176166), Goulet (Can You Really Make Drinkable Beer From Concentrate?, Popularmechanics, Jan 7, 2015), and (Brewmastersselect, NPL, Captured 2014).
Regarding Claim 1, Wentworth discloses a method of producing a beverage from a pressurized beverage concentrate (Col. 2, Ln. 60-63) comprising the steps of: unsealing a container in which the pressurized beverage concentrate is stored (Example 1, Col. 4), wherein the container contains pressurized carbon dioxide dissolved in the pressurized beverage concentrate (carbonated to extremely high levels, Col. 3, Ln. 59-69), and diluting the pressurized beer concentrate with a liquid to produce a beverage (Example 1, Col. 4). 
Wentworth is silent to wherein the container is coated with an inorganic oxide. Matsui is further relied on to disclose known coating compositions for use in beverage containers (paragraph 2) for the purpose of shielding light, gas, and water vapor (see paragraph 7), wherein the coating composition contains an inorganic oxide. 
Therefore, since both Wentworth and Matsui are directed to beverage products contained within beverage containers, it would have been obvious to provide a coating composition comprising inorganic oxide to shield the beverage product from light, gas, and water vapor. 
Wentworth is also silent to wherein the pressurized beverage concentrate is a beer concentrate, wherein the beer concentrate is produced from a high-gravity beer having an original gravity of at least 1.070, and an alcohol content of 50 to 70% ABV. 
Goulet is relied on to teach known beer concentrates having an alcohol content of 58% ABV (“the syrup and the alcohol removed in each batch are combined to create a fluid that’s 58 percent”, page 2). Goulet is also directed to a liquid concentrate that is to be diluted with a liquid to produce a final beverage. Therefore, since both Wentworth and Goulet is directed to a carbonated beverage made from diluting a concentrate, it would have been obvious to one of ordinary skill in the art to modify the concentrate of Wentworth to a beer concentrate based on product choice. In regards to the limitation of being a high-density beer having an original gravity of at least 1.070, the term of “high-density beer” having a specific gravity of 1.070 is well known as disclosed by Brewmastersselect (page 1, first paragraph of Brewmastersselect). Therefore, since Goulet discloses beer flavored concentrate, to substitute the concentrate with a high-density beer would have been obvious based on taste preference.
Regarding Claim 2¸ Wentworth further teaches wherein the liquid is water (Example 1, Col 4). 
Regarding Claims 5 and 12, since the combination as applied to Claim 1 discloses a beer concentrate having the claimed alcohol content (i.e. 58%ABV), the concentrate taught by the prior art would have necessarily resulted in a final beverage have 2% to 16% ABV based on the amount of liquid added during dilution. Also, the particular brix value would have been a matter of flavor preference and thus would have been obvious to one of ordinary skill in the art to determine the brix based on the desired sweetness level. 
Regarding Claim 9, the combination further teaches wherein diluting the pressurized beer concentrate with water to produce a beer results in multiple servings of the beer being produced from the pressurized beer concentrate; that is, the term “serving” is arbitrary and can be construed as any amount. 
Regarding Claim 10, Wentworth further teaches wherein the final beverage is a carbonated beverage (see Field of the Invention, Col. 1). 
Regarding Claim 11, Wentworth further teaches wherein the concentrate is hypercarbonated (highly carbonated beverage concentrate, Col. 2, Ln. 60-63).  That is, the term “hypercarbonated” is defined by applicant’s specification to be “a beverage that contains a greater amount of dissolved carbon dioxide than the level of carbon dioxide typically found in a carbonated beverage” (paragraph 43 of applicant’s specification). Therefore, since Wentworth is directed to a beverage concentrate having sufficient carbonation to produce a beverage having the “typical” level of carbonation (“The carbonation retained in the beverage is sufficient to endow it with the taste and carbonation level typical of commercially-bottled drinks.” Col 3, Ln. 67-69), it is construed that the concentrate is “hypercarbonated” based on its volume (11 volumes of gas per volume of liquid, Col. 3 Ln. 61-64).  

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Bromley (US 2009/0317532)
Regarding Claim 6, Wentworth is silent to further comprising the step of deionizing the pressurized beverage concentrate to remove anions and cations before diluting the pressurized beverage concentrate with water. However, Bromley is relied on to teach that it is known to incorporate ion exchange systems as a purifier in processes of manufacturing beverage concentrates (see Paragraphs 6 . 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 1, further in view of Westfall (Autumn Inspired Craft Beer Cocktails). 
Regarding Claims 7 and 8, the combination is silent to further adding an ingredient to the produced beer. However, once the final beer beverage is obtained, the user is free to add any flavorings when consuming, such as fruit garnish, or incorporating the drink into another drink concoction. Therefore, Westfall is relied on to show one method of incorporating a beer beverage into another drink concoction by adding flavoring additives (lemon juice), alcohols (rum), and sweeteners (apple cider) (see list of ingredients, page 2). 
Therefore, since the combination is directed to a beer beverage, it would have been obvious to one of ordinary skill in the art to further add ingredients to produce another drink concoction. 


Response to Arguments
Applicant’s arguments in the response filed 14 Oct 2021 has been fully considered but is found not persuasive over the prior art. 
Applicant argues that one of ordinary skill in the art would not have been motivated to replace the sugar syrup of Wentworth with beer concentrate, since the sugar syrup is critical to overcome the problems Wentworth seeks to solve (page 6 of the remarks). Applicant also argues that one of ordinary skill in the art would not expect the results described in Wentworth to translate over to a beer concentrate. 
The arguments are not persuasive. Wentworth is generically relied on to disclose a concentrated carbonated beverage (see ‘Field of the invention’, Col. 1, Ln. 25-28), where Goulet is further relied on to teach beer in concentrated form. Therefore, to substitute the concentrate with the flavor profile of Goulet would have been an obvious matter of flavor choice. Additionally, while Wentworth’s exampled embodiments are directed to soda products, Wentworth discloses that beer is also prone to “wildness” but 
In response to applicant’s argument that a skilled person would not reasonably expect that the results described in Wentworth would apply to beer concentrate having mainly ethanol, the argument is not persuasive in view of the response above. In particular, Wentworth does not require a “high sugar concentration” as evident by the disclosed 15-75% range, and Wentworth does not exclude beer concentrates having the required sugar composition as evident by evidentiary reference Merchant Du Vin. 
For these reasons, it is maintained that one of ordinary skill in the art would have been capable of replacing the syrup of Wentworth with beer concentrate with a reasonable expectation of success. 


Conclusion
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792